EXHIBIT 23 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-178044 of American Electric Power Company, Inc. on Form S-8 of our report dated June 27, 2013, incorporated by reference in the Annual Report on Form 11-K of the American Electric Power System Retirement Savings Plan for the year ended December 31, 2012. /s/Deloitte & Touche LLP Columbus, Ohio June 28, 2013 53
